Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the mechanism includes one or more hydraulics, pneumatics, or motors” (Claims 7 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spert et al. (9,573,787) in view of Toyoda et al. (4,969,795). 
RE claims 1 and 7, Spert et al. (9,573,787) discloses a gripping device (see Figs. 1-5b), comprising: a clamp (21, 41) (see Exhibit A) configured to secure one or more containers or a stack of items; a conveyor (32) or other frame related object or structure having a planar surface configured to cover the one or more containers; a housing (see Figs. 2a and 2b) enclosing the clamp and configured to house or mechanically support the conveyor or other object or structure and a connector (See Exhibit A) configured to connect or couple. 
[AltContent: textbox (Coupler or connector )]
[AltContent: textbox (Housing )][AltContent: arrow][AltContent: arrow]Exhibit A

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



RE claims 2 and 3, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) comprise a conveyor belt (32) on a plurality of rollers (34, 34) , supported by a frame or support wherein the belt having a flat, inflexible surface or Figs. 2a and 2b of Spert et al. gripping device (9,573,787) also show other a flat, inflexible surface such as frame. 
RE claim 4, Spert et al. gripping device (9,573,787) also shows the connector (See Exhibit A) is secured or affixed to an outer surface of the frame or support.
RE claims 5, 6, and 8, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) disclose the clamp (22, 41) being secured or affixed to an inner surface of the housing or the housing includes side walls or guides configured to keep article(s) or object(s) wherein the clamp (21, 41) is capable of securing a plurality of containers.
RE claim 7, Fig. 3 of Toyoda et al. (4,969,795) teaches an industrial robot having a body (14), the rotatable arms (60, 64, 66) being connected and powered by motors (M, Mr, Mu, Md, Mb) (see Columns 5 and 6) to raise or lower, twist, rotate, and manipulate the object. 
RE claims 9, 11, 14, and 20, Spert et al. (9,573,787) discloses a gripping device (see Figs. 1-5b) and a method of making or using the device, comprising: providing a clamp (21, 41) (see Exhibit A) configured to secure one or more containers or a stack of items; Exhibit A) configured to connect or couple. Spert et al. (9,573,787) does not specifically show a mechanism configured to raise or lower the clamp and the one or more containers relative to the conveyor or other object or structure. However, Fig. 3 of Toyoda et al. (4,969,795) teaches an industrial robot having a body (14), the rotatable arms (60, 64, 66) being connected and powered by motors (M, Mr, Mu, Md, Mb) (see Columns 5 and 6) to raise or lower, twist, rotate, and manipulate the object. Thus, it would have been obvious to those skilled in the gripping technology to provide an industrial robot on the coupler of Spert et al. (9,573,787) as taught by Toyoda et al. (4,969,795) to raise or lower, twist, rotate, and manipulate the object. Spert et al. gripping device (9,573,787) shows pressing or holding the containers against the planar surface of the conveyor or other object or structure; and rotating the apparatus by more than 90 degree (See from Figs. 2a, 2b to Figs. 3a, and 3b) modified by a robotic arm of Toyoda et al. (4,969,795) to which the apparatus is attached or connected. It would have been obvious to those skilled in the robotic art would rotate the apparatus by more than 90 degree, transfer the one or more objects or items to the second location using the robotic arm; raising or transferring the articles or objects to the second location. 
RE claim 20, it would have been obvious to those skilled in the robotic art would affix or attach to a connector of Spert et al. gripping device (9,573,787) to couple to a robotic arm of Toyoda et al. (4,969,795) to connect and provide as a means to control and use the device. 

RE claims 12 and 13, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) comprise a conveyor belt (32) on a plurality of rollers (34, 34) , supported by a frame or support wherein the belt having a flat, inflexible surface or Figs. 2a and 2b of Spert et al. gripping device (9,573,787) also show other a flat, inflexible surface such as frame. 
RE claim 15, Spert et al. gripping device (9,573,787) also shows the connector (See Exhibit A) is secured or affixed to an outer surface of the frame or support.
RE claims 16, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) disclose the clamp (22, 41) being secured or affixed to an inner surface of the housing or the housing includes side walls or guides configured to keep article(s) or object(s) wherein the clamp (21, 41) is capable of securing a plurality of containers.
RE claim 17, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) show that the conveyor (32) or other object or structure is in the housing.  
RE claim 19, Fig. 3 of Toyoda et al. (4,969,795) teaches an industrial robot having a body (14), the rotatable arms (60, 64, 66) being connected and powered by motors (M, Mr, Mu, Md, Mb) (see Columns 5 and 6) to raise or lower, twist, rotate, and manipulate the object. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 14 of Campagna; Frank F. discloses a robotic arm having a connector (see from Col. 4, line 66, to Col. 5, line 16). 
Suyama; Takashi, Cote; Kevin, and KERWIN; Kevin R. show robotic gripping devices to grasp and move the objects.
Antonette; William B. provides a robotic arm and movable grippers to clamp or grasp and move the objects.
Pessina; Giorgio, Tabata; Yoshio, and Holter; Carl F. illustrate movable grippers to clamp or grasp and move the objects.
Skinner, II; Frank R. and Messina; Mark Anthony employ a conveyor belt top move items. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3651